DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14, 16-19 and 21-22 are pending.  Claims 1-6, 9-11 and 16-19 are the subject of this FINAL Office Action.  Claims 7-8, 12-14 and 21-22 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
	The Office Action is final because “all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.”  See MPEP § 706.07(b).  The claims filed with this RCE are the same as before; thus they do not change the invention and would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.  In sum, this is a proper Final rejection in a first action after RCE.

Election/Restrictions
Applicant’s election without traverse of determining material used during printing and volume-based determination in the reply filed on 07/29/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 7-8, 12-14 and 21-22 are withdrawn.

Claim Interpretations
The claims encompass: (a) determining an amount of print materials consumed in at least part of a build job comprising a plurality of objects at any time; (b) allocating the amount of print materials consumed, on an object by object basis, to the plurality of objects forming the build job at any time; and (c) any “allocation” technique. Neither the claims nor the specification define when the “determining” step or the “allocating step” occurs.  The specification only repeats what is recited in the claims.  Neither the claims nor the specification specify what is meant by “allocating.”  The Office interprets “allocating” according to its common definition of “to set apart or earmark” or “to apportion for a specific purpose or to particular persons or things,” which encompasses abstract “setting apart” and actual physical distribution/depositing during print.  In other words, the claims broadly encompass determining print material before, during or after a print job, and abstract setting apart and actual physical distribution/depositing (“allocating”) before, during or after a print job.
As to “servicing operation” in claim 10, the specification merely mentions this phrase, but never defines or explains it.  Thus, it encompasses any service of a 3D printer/printing (e.g. depositing materials, solidifying materials, moving hopper, etc.).

Claim Rejection - 35 USC § 101 - Maintained
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-11 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Specifically, the claims are directed to a mental process abstract data without significantly more.  More specifically, under step 2A of the Alice guidelines, claim 1 is directed to an abstract idea capable of being performed in the human mind, in addition to a method of calculating print material used.  A human can easily “determine” (e.g. calculate) amount of print material before, during or after a print job using data from before and after the print, or based on estimates of the amount to be used based on volume of the object to be printed, then allocate in their mind, on paper, or on a computer the amount of print materials consumed, on an object by object basis, to the plurality of objects forming the build job.  None of the claims require any steps that are so complicated that they must be performed with a non-human computer.  As to prong two of Step 2A, there is no evidence on record as to an improvement in any particular technology that is commensurate in scope with the claims, or implementation on a particular machine/3D printer.  Rather, the claims generically recite to calculate print material used for two or more “objects,” then apply it (“allocate”), which effectively monopolizes the calculation.  Finally, at step 2B, none of the claims recite an additional element that amounts to significantly more than the abstract idea of calculating print material, then allocating it accordingly.  Claims 2-7 only state to calculate volume proportions for various print materials; claims 8-9 state to calculate print materials for each layer which a skilled artisan could calculate by dividing the total print material for an object by the number of layers; and claims 10-11 state to calculate print materials used in a “servicing operation,” or based on “compensation factor” (e.g. print material used, print mode, contraction/shrinkage, temperature used, etc.; Spec., para. 0041), which a skilled artisan could also calculate based on known constants of various print materials, for example.  Thus, the claims are directed to an ineligible mental process abstract idea of calculating print material because a human mind can perform the simple claimed calculations and “allocate” in their minds, or in a 3D printer accordingly.
As to the additional element of “3D printing a build job comprising a plurality of objects” before calculating in one’s head the amount of print material used, this is insignificant extra-solution activity.  3D printing is “incidental to the primary process [] that [is] merely a nominal or tangential addition to the claim.”  See MPEP § 2106.05(g).  “[T]he addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.”  Id.  Here, 3D printing is merely a field of use that must be performed in order to calculate print materials used, thus failing add significantly more to the claimed 3D print material calculation.  See MPEP § 2106.05(h).  Similarly, the step of 3D printing amounts a step of creating data to gathering to calculate print material used.  In sum, claim 1 effectively monopolizes the abstract calculation of print materials used.  See MPEP § 2106(I) (“Because abstract ideas, laws of nature, and natural phenomenon ‘are the basic tools of scientific and technological work,’ the Supreme Court has expressed concern that monopolizing these tools by granting patent rights may impede innovation rather than promote it.”)
If claim 16 is in fact meant to be dependent on claim 1, then performing the calculation during printing fails to add significantly more because a human could easily track a 3D print job to determine material used as it progresses.
Claim 17 encompasses using number of voxels data created by the 3D printer to calculate in one’s mind or on paper object volume by simple addition.
Claim 18 is a broader version of claim 4, which was rejected as explained above.
Claim 20 merely encompasses a human counting any number of drops of print agent and using simple addition and/or subtraction to calculate fusing agent consumed.  Thus, this fails to add significantly more than the simple calculation of print material used. 
	Claim 19 is not rejected because a skilled artisan would not reasonably implement this complicated method in one’s mind or on paper because “determining the surface of the object comprise[s] determining a number of solid voxels of the object that are in contact with nonfused build material” requires complex calculation of solid voxels of the object that are in contact with nonfused build material which can only be performed with a computer.   Furthermore, the step of determining/calculating an amount of print materials to be consumed requires non-routine collection of data (determining a number of solid voxels on the 3D surface of each object that are in contact with non-fused build material).
	Response to Arguments
	The Office is not convinced of error by Applicants’ Reply 02/03/2022 because the unamended claims remain directed, under broadest reasonable interpretation, to the abstract idea of determining and allocating “print materials” at any time before, during or after printing of multiple “objects.”  First, neither “objects” nor “print material” is clearly defined in the specification or claims; thus, these terms encompass any “print material” (e.g. powder, filament, ink, or any other substances used in printing) and any “object” (e.g. multiple regions of a single printed item, multiple voxels, etc.).  To this end, the claims remain directed to the monopolization of the idea of determining and allocating print material in 3D printing.
	Applicants argue that “Claim 1 relates in general to "3D printing a build job comprising a plurality of objects." (Claim 1). Obviously, the generation of a physical object is not something that can be practically done by the mind of a person.”   The Office disagrees.  Claim 1 is directed to the mental step of determining material before or after printing, then allocating material.  The step of “3D printing a build job comprising a plurality of objects” is extra- or pre-solution activity, not integrated in any non-conventional, non-monopolistic way.  Applicants also argue that “Applicant respectfully disagrees that 3D printing is "extrasolution activity." That is, the present claims relate to the determination of the amount of print material that is actually consumed.”  Again, the Office disagrees.  The BRI of “determining” and “allocating” print material is at any point before, during or after printing (as exemplified by withdrawn claim 21).
	Applicants argue that “Applicant respectfully submits that other dependent claims recite subject matter that are also not practically performed in the human mind. Non-limiting examples include, "wherein determining the amount of print materials consumed, and allocating the amount of print materials consumed, on an object by object basis, are performed on a layer by layer basis of the build job." (Claim 8).  However, “layer by layer” broadly encompasses a simple two layers.  Thus, “determining” and “allocating” print material for two layers is not complex.
	Applicants argue that “Applicant's specification is replete with examples indicating how it improves the functioning of the computer and/or technology” (citing para. 0039).  The Office disagrees.  First, no actual evidence of improvement is provided.  Rather, conclusory statements.  Second, paragraph 39 does not describe an improvement, rather conventional and routine assessments.  Determining how much material is used in a print process so that one can plan other print processes, decide whether to order or make more, and assess print results (e.g. QC), among many other reasons, has been performed for decades (see e.g. CHEN, US 2004/0006405).  This is a common human activity.
	Applicants argue that the claims do not monopolize determining and allocating print materials in 3D printing because “the claims very clearly describe a particular way to manufacture an object by calculating an amount of material per object relative to multiple objects of a build and allocating the print materials on an object by object basis.”  The Office disagrees.  The claims monopolize the use of the idea of assessing print material used.  If this claim allowed, Applicant could prevent others from using this idea.  As explained above, "object" is not defined; and encompasses multiple "objects" (e.g. regions) within one printed item.  Furthermore, even if the claim was clarified to recited two separate printed items, yet the claim would still monopolize the idea of assessing print material used when printing more than one item.
	In sum, the claims are directed to the ineligible idea of assessing print material used and allocating accordingly in 3D printing without significantly more.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11, 16 and 18 is rejected under 35 U.S.C. § 103 as being unpatentable over CHEN (US 2004/0006405).
Claim 1 is interpreted to require calculating print material used before or during 3D printing based on the step of 3D printing before “determining an amount of print materials consumed in at least part of the build job comprising the plurality of objects; and allocating the amount of print materials consumed, on an object by object basis, to the plurality of objects forming the build job.”
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to calculate used build material during a 3D print job as suggested by CHEN as a known option with a reasonable expectation of success.
	As to claim 1, CHEN teaches determining an amount of print materials consumed in at least part of a build job comprising a plurality of objects (“estimates of the amount of both build and support material needed before a build begins”: Abstract); and allocating the amount of print materials consumed, on an object by object basis, to the plurality of objects forming the build job (“accurately predict before a build begins when replenishment materials are needed”; Abstract).  To “accurately predict before a build begins when replenishment materials are needed” means to allocate materials when they are needed.  This technique is used for “both build and support material” (Abstract); and multiple objects (paras. 0025, 0057).
	As to claims 2-3, CHEN teaches determining volume of multiple objects and allocating volume proportionally (paras. 0012-20, for example).
	As to claims 4-5 and 18, CHEN teaches proportioning according to waste materials based on surface waste material of objects (para. 0056, for example).  It is also noted that volume calculation is a function of surface paramaters (e.g. surface area, surface dimensions height, length, width) such that calculating volume is necessarily based on/in relation to surfaces of an object.  Furthermore, “Digital additive manufacturing is a process by which an object is defined three dimensionally by a series of volume elements (hereinafter referred to as voxels).  The object is then produced by creating/laying down each voxel one at a time, in rows at a time, swaths at a time or layers at a time” (US 20070030326, para. 0006).  CHEN teaches that the 3D print method is based on digital data such as CAD or STL (Abstract, para. 0055).  Thus, CHEN teaches allocating build material to an object based on the surface of the object in relation to the overall surface of the plurality of objects because CHEN teaches volume calculation and application, and digital/voxel calculation and application, both of which rely on surface data.
	As to claims 6-7, CHEN teaches the technique can be used with multi-phase jet solidification or Selective Deposition Modeling which includes “fusing agent”/absorbs energy (e.g. ink) and “detailing agent”/coalescing agent, known in CHEN as phase change jetted or dropped/droplets, an inkjet print head dispensing a ultraviolet radiation curable phase change material (paras. 0004-0009, 0032-33, 0046, 0048).
	As to claims 8-9, CHEN teaches the technique is used in layer-wise 3D printers to calculate amounts used per layer (paras. 0002-09, 50).  It is also noted that volume calculation is a function of surface paramaters (e.g. surface area, surface dimensions height, length, width) such that calculating volume is necessarily based on/in relation to surfaces of an object.  Furthermore, “Digital additive manufacturing is a process by which an object is defined three dimensionally by a series of volume elements (hereinafter referred to as voxels).  The object is then produced by creating/laying down  each voxel one at a time, in rows at a time, swaths at a time or layers at a time” (US 20070030326, para. 0006).  CHEN teaches that the 3D print method is based on digital data such as CAD or STL (Abstract, para. 0055).  Thus, CHEN teaches allocating build material to an object based on the surface of the object in relation to the overall surface of the plurality of objects because CHEN teaches volume calculation and application, and digital/voxel calculation and application, both of which rely on surface data.
	As to claim 10, CHEN teaches the amount of print materials consumed comprises print materials used in at least one servicing operation such as depositing materials from containers 56 (para. 0048, for example).
	As to claim 11, CHEN teaches wherein the amount of print materials consumed in a build job comprises at least one compensation factor such as waste material (para. 0056, for example).
CHEN does not explicitly teach calculating build material used during or after 3D printing (claim 1); or wherein determining an amount of print materials consumed and allocating the amount of print materials consumed is performed during printing (claim 16).
	However, CHEN makes clear that calculating during 3D printing was a known option instead of before printing, especially when familiar STL or CAD formats were available (paras. 0012, 0052, for example).  CHEN specifically states that 
As different materials are used for the models and supports, the material consumption for both the models and its supports need to be calculated separately in the software. The process for doing this is fairly well understood for the build material because the description of the objects to be built are normally in a CAD or STL data format before the build begins and the methods for calculating the volume of such CAD or STL described objects are known. As described in U.S. Pat. No. 5,943,235 (referenced earlier) however, the data for the support material is often not available before the build begins, and is in fact often generated during the build 

(para. 0052).  In other words, CHEN makes clear that a skilled artisan would have been well-aware of routine options to use CAD or STL data for 3D prints which allow calculating print materials used during 3D printing.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D print material calculations during printing with a reasonable expectation of success.

Claim 17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over CHEN (US 2004/0006405), in view of BIGOS (US 2020/0122406).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to calculate used build material during a 3D print job as suggested by CHEN using familiar voxel (i.e. print volume per pixel) information with a reasonable expectation of success.
	As to claims 1-2 and 6, CHEN teaches the elements of these claims as explained above.
CHEN does not explicitly teach wherein determining the volume of the object comprises determining a number of voxels of build material that form the object (claim 17); or wherein the amount of fusing agent consumed is determined by counting a number of drops of print agent that are fired (claim 20).
	However, as to counting droplets and using voxels to estimate build materials used, CHEN teaches that droplets can be used in the print process.  A skilled artisan of ordinary creativity and common sense would have been motivated to extend the print material usage calculation to such print material droplets.  For example, BIGOS teaches “The system may use the 3D model data to estimate the volume of printer raw material needed, and provide a quote estimating the cost of printing the model before the user commits to doing so” (para. 0306) and the 3D model includes using voxels to “generate a 3D surface geometry” (para. 0122, for example).  Thus, a skilled artisan would have been familiar with voxel-based techniques to calculate build materials used such as fusing agents.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3D print material calculations during printing to calculate droplets of fusing agent used by voxel-based techniques with a reasonable expectation of success.
	Response to Arguments
The Office is not convinced of error by Applicants’ Reply 02/03/2022 because Applicants fail to address the arguments of the Office, and repeat previous arguments.  Applicants argue that “As an initial note, Applicant points out that the final Action fails to address many of the arguments presented in the previously filed response. Rather, the final Action copies and pastes the same arguments as previously presented.”  If Applicants read the New Grounds of Rejection in the Office Action 11/16/2021, then they would have noticed the Office addressed the arguments in the Reply 10/11/2021, along with the amendments.
Applicants argue that “Chen relates to ''pre-calculation of the amount of support material needed" and "estimates of the amount of both build and support material needed before a build begins."  However, as clearly explained in the Final Office Action 11/16/2021, nothing in the claim excludes pre-calculation.  The claims broadly encompass pre-calculation, realtime calculation and post-calculation.  In fact, claim 1 fails to specify any time.  In addition, withdrawn claim 21 recites post-printing calculation.  Thus, claim 1 broadly encompasses pre-, during and post-printing calculation.
Regardless, the Office clearly explained that 
CHEN does not explicitly teach calculating build material used during or after 3D printing (claim 1); or wherein determining an amount of print materials consumed and allocating the amount of print materials consumed is performed during printing (claim 16).
	However, CHEN makes clear that calculating during 3D printing was a known option instead of before printing, especially when familiar STL or CAD formats were available (paras. 0012, 0052, for example).  CHEN specifically states that 
As different materials are used for the models and supports, the material consumption for both the models and its supports need to be calculated separately in the software. The process for doing this is fairly well understood for the build material because the description of the objects to be built are normally in a CAD or STL data format before the build begins and the methods for calculating the volume of such CAD or STL described objects are known. As described in U.S. Pat. No. 5,943,235 (referenced earlier) however, the data for the support material is often not available before the build begins, and is in fact often generated during the build 

(para. 0052).  In other words, CHEN makes clear that a skilled artisan would have been well-aware of routine options to use CAD or STL data for 3D prints which allow calculating print materials used during 3D printing.

Applicants never address this argument.
Applicants argue that “In rejecting claim 1, the final Action cites to paragraphs [0025] and [0057] of Chen which describe "two objects and their supports on the platform." (Chen, paragraph [0025], cited by the final Action, p. 8).  However, noticeably absent from any of this is any mention of an object by object allocation of build material.”  However, if CHEN teaches allocating print materials to a print job with multiple objects, then its stands to reason that CHEN is teaching "allocating the amount of print materials consumed, on an object by object basis, to the plurality of objects forming the build job."
Applicants argue that “In rejecting claim 2, the final Action cites to paragraphs [0012] - [0020] of Chen which describe "predict[ing] before a build is made ... the volume and weight of build and support materials that will be consumed." (Chen, paragraph [0014], cited by the final Action, p. 8). However, noticeably absent from any of this is any mention of a proportional volume of an object relative to other objects in a build. That is, Chen at most describes a volume of build and support material, but does not teach or suggest the proportional calculation of volumes of different objects of a build job.”  However, if CHEN teaches allocating print materials to a print job with multiple objects based on volume, then its stands to reason that CHEN is teaching predicting and allocating build material based on proportion of volume to each object.  
Applicants argue that “In rejecting the allocation of waste to different objects, the final Action cites to paragraph [0056] of Chen which describes "a small correction factor must be added to account for the waste materials that are removed as a result of the planarizer action or any other known creation of waste." (Chen, paragraph [0056], cited by the final Action, p. 8). However, aside from including the word "waste," this portion of Chen does not relate at all to the subject matter of claim 4.”  However, CHEN teaches correcting build material used based on waste on object surfaces.  This is a teaching to allocate build material based on calculated waste.
Applicants argue that “The final Action suggests that "CHEN teaches allocating build material to an object based on the surface of the object in relation to the overall surface of the plurality of objects because CHEN teaches volume calculation and application." (Final Action, p. 9). However, this statement highlights the misunderstanding of the claims. That is, the present claims, along with claim 4, are not just calculating volume, but are performing proportional volumetric comparison, which Chen is not doing.”  However, as previously explained, volume is a function of surface (e.g. height x width x depth of surface, 3D print digital data based on surface using CAD or STL, etc.).  Thus, CHEN teaches allocating material based on object surface.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In addition, although not in the claims, the following is allowable subject matter in the specification (para. 0022): 
A method of 3D printing comprising:
	determining an amount of print materials to be consumed in at least part of a build job comprising a plurality of objects, the determining comprising determining a surface of each object by determining a volume of voxels belonging to a 3D surface of each object, wherein the volume of voxels is determined by determining a number of solid voxels on the 3D surface of each object that are in contact with non-fused build material; and
	based on determining the amount of print materials to be consumed, 3D printing, on an object by object basis, the plurality of objects forming the build job.

The closest prior art (US 2018/0117850) teaches to determine “amount of material used may be estimated from part surface area” (para. 0030), but fails to teach or suggest determining a surface of each object by determining a volume of voxels belonging to a 3D surface of each object, wherein the volume of voxels is determined by determining a number of solid voxels on the 3D surface of each object that are in contact with non-fused build material.  Additional prior art (US 2018/0177221) teaches “According to the invention, it is possible that in the whole food product, between voxels responsible for the solidity, there may also be voxels that do not solidify but would be intermixable with the former (i.e., there is no phase boundary in this case)” (para. 0021).  However, this solid voxel adjacent non-solid voxels allows enhanced flavor from 3D printed foods (para. 0021).  In other words, there is not a teaching or motivation to apply solid voxel adjacent non-solid voxels to determine print material volumes for estimating print materials in a 3D build operation.  Finally, although US 2020/0122406 states “The system may use the 3D model data to estimate the volume of printer raw material needed, and provide a quote estimating the cost of printing the model before the user commits to doing so” (para. 0306) and the 3D model includes using voxels to “generate a 3D surface geometry” (para. 0122, for example), yet US 2020/0122406 fails to teach or suggest to use number of solid voxels on the 3D surface of each object that are in contact with non-fused build material.
	As to subject-matter eligibility, a skilled artisan would not be able to implement this complicated method in the mind; and the step of determining/calculating an amount of print materials to be consumed requires non-routine collection of data (determining a number of solid voxels on the 3D surface of each object that are in contact with non-fused build material).

Prior Art
The following prior art is pertinent to estimating print material in 3D printers: US 2016/0259866 (paras. 0137-40); US 20180201021 (para. 0207); US 2007002610 (para. 0032); US 20180079153 (para. 0114); US 20100208016 (para. 0047); US 20110223349 (para. 0063); US 20150027239; US 20150231824; US 20160274572 (paras. 0013, 0034); US 20160279880; US10800106; US 20150005919 (para. 0037); US 20170023929 (“material use amount”).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743